

	

		II

		109th CONGRESS

		2d Session

		S. 2469

		IN THE SENATE OF THE UNITED STATES

		

			March 29, 2006

			Mr. Menendez (for

			 himself and Mr. Lautenberg) introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To posthumously award a Congressional gold medal to Alice

		  Paul in recognition of her role in the women’s suffrage movement and in

		  advancing equal rights for women.

	

	

		1.Short titleThis Act may be cited as the

			 Alice Paul Congressional Gold Medal

			 Act.

		2.FindingsThe Congress finds as follows:

			(1)Alice Paul was born on January, 11, 1885,

			 in Moorestown New Jersey, and died on July 9, 1977.

			(2)Alice Paul

			 dedicated her life to securing suffrage and equal rights for all women and, as

			 founder of the National Woman’s Party, she was instrumental in the passage of

			 the 19th Amendment to the United States Constitution.

			(3)Alice Paul and the

			 National Woman’s Party were the first group ever to picket the White

			 House.

			(4)While President

			 Woodrow Wilson trumpeted America’s values of democracy abroad during World War

			 I, Alice Paul was dedicated to reminding the President that not all Americans

			 enjoyed democracy at home.

			(5)Alice Paul used

			 nonviolent civil disobedience to bring national attention to the women’s

			 suffrage movement, such as the 3-week hunger strike she undertook when she was

			 sentenced to jail in October, 1917, for her demonstrations.

			(6)Alice Paul’s

			 courage inspired thousands of women to join the women’s suffrage

			 movement.

			(7)Instead of

			 patiently waiting for States to grant women suffrage, Alice Paul mobilized an

			 entire generation of women to pressure the United States Congress and the

			 President to give all women in America the right to vote.

			(8)Alice Paul did not

			 stop her fight after the 19th Amendment was ratified; she drafted the Equal

			 Rights Amendment to the United States Constitution in 1923 and fought

			 tirelessly for its passage until her death 54 years later.

			(9)Alice Paul lobbied

			 Congress to include gender in civil rights bills and was successful in

			 including sex discrimination in Title VII of the Civil Rights Act of

			 1964.

			(10)Alice Paul sought

			 equal rights for women all over the world, not just Americans and, as a means

			 of pursuing this goal, founded the World Party for Equal Rights for Women in

			 the 1930s.

			(11)Alice Paul was

			 instrumental in the placement of a passage on gender equality in the preamble

			 of the United Nations Charter.

			(12)Few people have played a greater role in

			 shaping the history of the United States than Alice Paul.

			(13)Alice Paul is an

			 example to all Americans of what one person can do to make a difference for

			 millions of people.

			3.Congressional Gold

			 Medal

			(a)Presentation

			 authorizedThe Speaker of the

			 House of Representatives and the President pro tempore of the Senate shall make

			 appropriate arrangements for the posthumous presentation, on behalf of the

			 Congress, of a gold medal of appropriate design in commemoration of Alice Paul,

			 in recognition of her role in the women’s suffrage movement and in advancing

			 equal rights for women.

			(b)Design and

			 strikingFor purposes of the presentation referred to in

			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred

			 to as the Secretary) shall strike a gold medal with suitable

			 emblems, devices, and inscriptions, to be determined by the Secretary.

			4.Duplicate

			 medalsThe Secretary may

			 strike and sell duplicates in bronze of the gold medal struck pursuant to

			 section 3 under such regulations as the Secretary may prescribe, at a price

			 sufficient to cover the cost thereof, including labor, materials, dies, use of

			 machinery, and overhead expenses, and the cost of the gold medal.

		5.Status of

			 medals

			(a)National

			 medalsThe medals struck pursuant to this Act are national medals

			 for purposes of

			 chapter 51 of title 31,

			 United States Code.

			(b)Numismatic

			 itemsFor purposes of

			 section

			 5134 of title 31, United States Code, all medals struck under

			 this Act shall be considered to be numismatic items.

			6.Authority to use

			 fund amounts; proceeds of sale

			(a)Authority to use

			 fund amountsThere is authorized to be charged against the United

			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for

			 the costs of the medals struck pursuant to this Act.

			(b)Proceeds of

			 saleAmounts received from the sale of duplicate bronze medals

			 authorized under section 4 shall be deposited into the United States Mint

			 Public Enterprise Fund.

			

